MORRISON, Presiding Judge.
The offense is unlawfully carrying arms; the punishment, a fine of $100.00.
Officers Jordy and Albrecht testified that on the day in question, as they were talking on the street in Houston, the appellant stopped his automobile near their motorcycles and asked Officer Jordy a question. Some conversation ensued, and the officers, who had approached the appellant’s automobile in order to converse with him, observed a “night stick” or “police club” or “police stick” or “billy club” protruding from under the front seat and placed him under arrest for carrying the same.
Appellant, testifying in his own behalf, said that he was a collector for an insurance company and that he carried the night stick for his own protection since he sometimes carried large sums of money.
We shall discuss the contentions advanced by counsel in his brief.
The information was drawn in conformity with Section 570, Willson’s Criminal Forms, 6th Ed., but alleged the arms to be “a night stick” as included in the 1957 amendment to Article 483, V.A.P.C.
Appellant moved to quash the information because it failed to allege that the “night stick” was carried at night and requested the court in his charge to define “night stick” as the same is defined in Webster’s Unabridged Dictionary as “a policeman’s club carried by night.” He argues from such definition that the carrying of such a prohibited weapon does not constitute an offense unless it is carried at night. We have concluded that the term “by night” found in the definition is descriptive of the type of weapon involved and does not limit the criminality of the act of carrying the same to any hour of the day.
*274He next contends that the amendment, supra, is unconstitutional because the term “night stick” is not expressed in the title or caption. The pertinent portion of the caption reads: “* * * making it unlawful to carry arms; enumerating the arms so prohibited * * Appellant relies upon the early case of English v. State, 35 Texas Rep. 473, where the Supreme Court of this state held that the constitutional prohibition against the infringement of the people’s rights to “keep and bear arms” was not violated by the passage of the act of which the present act is an amendment. The court there construed the term “arms” in the Constitution as those designed for the military as distinguished from those enumerated in the statute. He argues from this reasoning that the term “arms” in the caption of this act does not include a “night stick.”
It should be borne in mind that the court in English was not discussing the sufficiency of the title or caption. We do find that the general rule relating to the sufficiency of the caption is found in Volume 39, Texas Jurisprudence, page 93, section 43, as follows;
“A title is sufficient to authorize the inclusion in the body of the act of any provision within its scope when the ‘main subject’ or ‘ultimate object’ of the act is clearly, definitely, fairly and fully, expressed — that is expressed as well as can reasonably be expected in a brief and general statement.”
His further contention that the act is unconstitutional because it contains more than one subject is overruled.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.